Exhibit 99.1 SanDisk Corporation 601 McCarthy Boulevard Milpitas, CA 95035-7932 Phone: 408-801-1000 Fax: 408-801-8657 CONTACT: Investor Contact: Media Contact: Jay Iyer Ryan Donovan (408) 801-2067 (408) 801-2857 SANDISK ANNOUNCES THIRD QUARTER 2 Milpitas, CA, October 21, 2010 - SanDiskCorporation (NASDAQ:SNDK), the global leader in flash memory cards, today announced results for the third quarter ended October 3, 2010.Total third quarter revenue of $1.23billion increased 32% on a year-over-year basis and increased 5% on a sequential basis.Net income, in accordance with U.S.Generally Accepted Accounting Principles (GAAP), was $322million, or $1.34per diluted share, compared to GAAP net income of $231million, or $0.99per diluted share, in the third quarter of 2009 and GAAP net income of $258million, or $1.08per diluted share, in the second quarter of 2010. On a non-GAAP basis, which excludes the impact of share-based compensation expense, amortization of acquisition-related intangible assets, non-cash economic interest expense associated with the cash-settled convertible notes, and related tax adjustments and valuation allowance, third-quarter net income was $311million, or $1.30per diluted share, compared to net income of $176million, or $0.75per diluted share, in the third quarter of 2009 and net income of $258million, or $1.08per diluted share, in the second quarter of 2010.For reconciliation of non-GAAP to GAAP results, see accompanying financial tables and footnotes. “SanDisk delivered outstanding results for the third quarter, driven by continued strength in our OEM and retail businesses. Solid execution, stable pricing and substantial cost reductions led to record high operating and net income and our highest ever total gross margin of 52%.For 2011, we are bullish about continuing growth in our diversified channels, including further substantial inroads for our embedded storage products in smartphones, tablet PC’s and other mobile devices,” said Eli Harari, Chairman and CEO of SanDisk. THIRD QUARTER 2010 METRICS & HIGHLIGHTS Total revenue was $1.23billion, up 32% year-over-year and up 5% sequentially. Product revenue was $1.14billion, up 40% year-over-year and up 4% sequentially. License and royalty revenue was $96million, down 21% year-over-year and up 9% sequentially. Total gross profit, product gross profit and operating income compared on a year-over-year and sequential basis are shown in the table below: Metric inmillions of US$, except % GAAP Non-GAAP Q310 Q309 Q210 Q310 Q309 Q210 Total gross profit % of total revenue 51.8% 46.7% 46.3% 52.2% 47.2% 46.7% Product gross profit % of product revenue 47.7% 38.7% 42.0% 48.1% 39.4% 42.4% Operating income % of total revenue 35.0% 25.7% 30.4% 37.0% 28.1% 32.0% Cash flow from operations was $379million and free cash flow was $416million. Total cash and equivalents, short and long-term marketable securities at the end of the third quarter were $5.1billion compared to $2.6billion at the end of the third quarter of 2009 and $3.7billion at the end of the second quarter of 2010. SanDisk completed a $1.0 billion senior unsecured convertible notes offering due 2017.The notes will pay interest semi-annually at a rate of 1.5% per annum. Average price pergigabyte sold declined 20% on a year-over-year basis and declined 5% sequentially. OTHER RECENT KEY ANNOUNCEMENTS SanDisk introduced the industry’s first embedded solid state drive (SSD), the SanDisk® integrated SSD (iSSD), a high-capacity storage solution for use in fast-growing mobile computing platforms such as tablet PCs and ultra-thin notebooks, in capacities ranging from 4 gigabytes to 64 gigabytes. SanDisk launched a new sub-$100 media player, Sansa® Fuze™+, with a microSDHC™ card slot that is compatible with the SanDisk® slotRadio™ pre-loaded music card or with any other microSD card containing music, videos and photos. CONFERENCE CALL SanDisk’s third quarter 2010 conference call is scheduled for 2:00P.M., Pacific Daylight Time, Thursday, October 21, 2010.The conference call will be webcast and can be accessed live, and throughout the quarter, at SanDisk's website at http://www.sandisk.com/IR.To participate in the call via telephone, the dial-in number is 719-325-4827 and the dial-in password is 9488738.A copy of this press release will be furnished to the Securities and Exchange Commission on a current report on Form 8-K and will be posted to our website prior to the conference call. SCHEDULED INTERVIEW SanDisk Corporation Chairman and Chief Executive Officer, Eli Harari, is scheduled to appear on CNBC’s “Closing Bell with Maria Bartiromo,” on Thursday, October 21, 2010, at approximately 1:20 P.M., Pacific Daylight Time. FORWARD LOOKING STATEMENTS This news release contains certain forward-looking statements, including statements about our business prospects and outlook, and our expectations regarding our business, including expected growth in flash memory demand, including overall growth in our diversified sales channels and growth in the demand for embedded storage products in smartphones, tablets and other mobile devices, that are based on our current expectations and are subject to numerous risks and uncertainties that may cause these forward-looking statements to be inaccurate and may significantly harm our business, financial condition and results of operations. Risks that may cause these forward-looking statements to be inaccurate include among others: competitive pricing pressures, resulting in lower average selling prices and lower or negative product gross margins; less than anticipated demand, including due to economic weakness in our markets and among consumers generally; unpredictable or changing demand for our products, particularly for certain form factors or capacities; excess captive memory output or capacity which could result in write-downs for excess inventory, lower of cost or market reserves, fixed costs associated with under-utilized capacity, or other consequences; insufficient captive and non-captive memory supply to meet demand; insufficient non-memory materials or capacity from our suppliers and contract manufacturers to meet demand; or increases in cost of non-memory materials or capacity; our products may not perform as expected; and other risks detailed from time-to-time under the caption “Risk Factors” and elsewhere in our Securities and Exchange Commission filings and reports, including, but not limited to, our Quarterly Report on Form 10-Q for the second quarter of fiscal 2010. ABOUT SANDISK SanDisk Corporation is the global leader in flash memory cards, from research, manufacturing and product design to consumer branding and retail distribution.SanDisk’s product portfolio includes flash memory cards for mobile phones, digital cameras and camcorders; digital audio/video players; USB flash drives for consumers and the enterprise; embedded memory for mobile devices; and solid state drives for computers.SanDisk is a Silicon Valley-based S&P 500 company, with more than half its sales outside the United States. SanDisk, the SanDisk logo and Sansa Fuze are trademarks of SanDisk Corporation, registered in the United States and other countries.SDHC is a trademark of SD-3C LLC.Other brand names mentioned herein are for identification purposes only and may be the trademarks of their respective holder(s). SanDisk Corporation Preliminary Condensed Consolidated Statements of Operations (in thousands, except per share amounts, unaudited) Three months ended Nine months ended October 3, September 27, October 3, September 27, Revenues: Product $ License and royalty Total revenues Cost of product revenues Amortization of acquisition-related intangible assets Total cost of product revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of acquisition-related intangible assets Restructuring and other - - - Total operating expenses Operating income Other income (expense) Income before provision for income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ Shares used in computing net income per share: Basic Diluted SanDisk Corporation Reconciliation of Preliminary GAAP to Non-GAAP Operating Results (1) (in thousands, except per share data, unaudited) Three months ended Nine months ended October 3, September 27, October 3, September 27, SUMMARY RECONCILIATION OF NET INCOME GAAP NET INCOME $ Share-based compensation (a) Amortization of acquisition-related intangible assets (b) Convertible debt interest (c) Income tax adjustments (d) NON-GAAP NET INCOME $ GAAP COST OF PRODUCT REVENUES $ Share-based compensation (a) Amortization of acquisition-related intangible assets (b) NON-GAAP COST OF PRODUCT REVENUES $ GAAP GROSS PROFIT $ Share-based compensation (a) Amortization of acquisition-related intangible assets (b) NON-GAAP GROSS PROFIT $ GAAP RESEARCH AND DEVELOPMENT EXPENSES $ Share-based compensation (a) NON-GAAP RESEARCH AND DEVELOPMENT EXPENSES $ GAAP SALES AND MARKETING EXPENSES $ Share-based compensation (a) NON-GAAP SALES AND MARKETING EXPENSES $ GAAP GENERAL AND ADMINISTRATIVE EXPENSES $ Share-based compensation (a) NON-GAAP GENERAL AND ADMINISTRATIVE EXPENSES $ GAAP TOTAL OPERATING EXPENSES $ Share-based compensation (a) Amortization of acquisition-related intangible assets (b) NON-GAAP TOTAL OPERATING EXPENSES $ GAAP OPERATING INCOME $ Cost of product revenues adjustments (a) (b) Operating expense adjustments (a) (b) NON-GAAP OPERATING INCOME $ GAAP OTHER INCOME (EXPENSE) $ ) $ ) $ $ ) Convertible debt interest (c) NON-GAAP OTHER INCOME (EXPENSE) $ GAAP NET INCOME $ Cost of product revenues adjustments (a) (b) Operating expense adjustments (a) (b) Convertible debt interest (c) Income tax adjustments (d) NON-GAAP NET INCOME $ Diluted net income per share: GAAP $ Non-GAAP $ Shares used in computing diluted net income per share: GAAP Non-GAAP SanDisk Corporation Reconciliation of Preliminary GAAP to Non-GAAP Operating Results (1) To supplement our condensed consolidated financial statements presented in accordance with generally accepted accounting principles (GAAP), we use non-GAAP measures of operating results, net income and net income per share, which are adjusted from results based on GAAP to exclude certain expenses, gains and losses.These non-GAAP financial measures are provided to enhance the user's overall understanding of our current financial performance and our prospects for the future.Specifically, we believe the non-GAAP results provide useful information to both management and investors as these non-GAAP results exclude certain expenses, gains and losses that we believe are not indicative of our core operating results and because it is consistent with the financial models and estimates published by many analysts who follow the Company.For example, because the non-GAAP results exclude the expenses we recorded for share-based compensation, the amortization of acquisition-related intangible assets related to acquisitions of Matrix Semiconductor, Inc. in January 2006 and MusicGremlin, Inc. in June 2008, and non-cash economic interest expense associated with our cash-settled convertible notes, we believe the inclusion of non-GAAP financial measures provide consistency in our financial reporting.These non-GAAP results are some of the primary indicators management uses for assessing our performance, allocating resources and planning and forecasting future periods.Further, management uses non-GAAP information that excludes certain non-cash charges, such as amortization of purchased intangible assets, share-based compensation and non-cash economic interest expense associated with our cash-settled convertible notes, as these non-GAAP charges do not reflect the cash operating results of the business or the ongoing results.These measures should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for, or superior to, GAAP results.These non-GAAP measures may be different than the non-GAAP measures used by other companies. (a) Share-based compensation expense. (b) Amortization of acquisition-related intangible assets, primarily core and developed technology, related to the acquisitions of Matrix Semiconductor, Inc. (January 2006) and MusicGremlin, Inc. (June 2008). (c) Incremental interest expense relating to the non-cash economic interest expense associated with the Company's cash-settled 1% Sr. Convertible Notes due 2013 and 1.5% Sr. Convertible Notes due 2017. (d) Income taxes associated with certain non-GAAP to GAAP adjustments and a valuation allowance on deferred taxes. SanDisk Corporation Preliminary Condensed Consolidated Balance Sheets (in thousands, unaudited) October 3, 2010 January 3, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable from product revenues, net Inventory Deferred taxes Other current assets Total current assets Long-term marketable securities Property and equipment, net Notes receivable and investments in the flash ventures with Toshiba Deferred taxes Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable trade $ $ Accounts payable to related parties Convertible short-term debt - Other current accrued liabilities Deferred income on shipments to distributors and retailers and deferred revenue Total current liabilities Convertible long-term debt Non-current liabilities Total liabilities EQUITY Stockholders' equity: Common stock Retained earnings (accumulated deficit) ) Accumulated other comprehensive income Total stockholders' equity Non-controlling interests ) ) Total equity Total liabilities and equity $ $ Preliminary Condensed Consolidated Statements of Cash Flows (in thousands, unaudited) Three months ended Nine months ended October 3, September 27, October 3, September 27, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash flows from operating activities: Deferred taxes ) ) Depreciation Amortization Provision for doubtful accounts ) ) Share-based compensation expense Excess tax benefit from share-based compensation ) - ) - Impairments, restructuring and other ) ) ) Other non-operating Changes in operating assets and liabilities: Accounts receivable from product revenues ) ) ) Inventory ) ) ) Other assets ) Accounts payable trade ) Accounts payable to related parties ) ) ) Other liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Purchases of short and long-term marketable securities ) Proceeds from sale of short and long-term marketable securities Proceeds from maturities of short and long-term marketable securities Proceeds from sale of assets - - - Acquisition of property and equipment ) Distribution from FlashVision Ltd. - - Notes receivable issuance, Flash Partners Ltd. and Flash Alliance Ltd. - - - ) Notes receivable proceeds, Flash Partners Ltd. and Flash Alliance Ltd. - Purchased technology and other assets - ) ) ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from issuance of convertible senior notes, net of issuance costs - - Purchase of convertible bond hedge ) - ) - Proceeds from issuance of warrants - - Repayment of debt financing - - ) - Proceeds from employee stock programs Excess tax benefit from share-based compensation - - Net cash provided by financing activities Effect of changes in foreign currency exchange rates on cash ) Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ $
